Taet, C. J.,
concurring. As early as 1956 this court had definitely limited the application of the law as announced in Green v. Acacia Mutual Life Ins. Co. (1951), 156 Ohio St. 1, 100 N. E. 2d 211, to cases where the order granting the new trial indicated that it “might have been granted for some reason wholly within the discretion of the trial court.” Lehman v. Haynam (1956), 164 Ohio St. 595, 603. However, until today, a majority of this court has never expressly recognized this, except possibly in the 4-to-3 per curiam opinion of State, ex rel. Devine, Pros. Atty., v. Harter, Judge (1957), 167 Ohio St. 51, 54, 146 N. E. 2d 437.
Section 2321.17, Revised Code, as amended in 1957, requires a trial court to specify a valid reason for granting a new trial. If that court does not specify such a reason in granting a new trial, its order can no longer indicate that the new trial might have been granted for a reason wholly within the discretion of the trial court, as on the weight of the evidence. Thus, even if we pay lip service to what is left of the law as announced in Green v. Acacia Mutual Life Ins. Co., supra, we would still have the Court of Appeals, in every appeal from an order granting a new trial, doing almost exactly what it does now where it reviews any final order.
I do not interpret our decision today as changing the law as to the extent of a trial court’s discretion in granting a new trial. See Poske v. Mergl (1959), 169 Ohio St. 70, 157 N. E. 2d 344.
*142Furthermore, I do not interpret our decision today as indicating that the General Assembly may make an interlocutory order appealable, by calling it a judgment or final order or by including it in the definition of a judgment or final order. As I see it, we are merely holding that an order setting aside a judgment and granting a new trial is a final order within the meaning of those words as used in existing Section 6 of Article IV of the Constitution.
Defendant McCoy relies upon Tanzi v. New York Central Rd. Co. (1951), 155 Ohio St. 149, 98 N. E. 2d 39, 24 A. L. R. 2d 1151. In that case (paragraph six of the syllabus), “the proximate causal relationship between * * * negligence of the * * * [complaining] defendant and the plaintiff’s injuries” was “doubtful,” but “as a matter of law, the negligence of the * * * [other] defendant was a proximate cause of such injuries.” This court held that a jury verdict against the complaining defendant and in favor of the other defendant was a “verdict * * * not rendered by reasonable minds” and should be set aside. However, in the instant case, the complaining defendant McCoy was negligent as a matter of law, and its negligence as a matter of law proximately caused the collision and plaintiff’s resulting damages. Hence, those issues should not have even been submitted to the jury. It is not suggested that, as between plaintiff and defendant McCoy, there was any other jury issue except the issue as to the amount of damages. Defendant McCoy has not even suggested that the amount of damages awarded by the jury was excessive. Thus, if we assume that the jury’s failure to bring in a verdict against defendant Chase “indicates that such verdict was not rendered by reasonable minds,” there is no contention that defendant McCoy was prejudiced thereby on the issue as to the amount of damages, the only jury issue between plaintiff and defendant McCoy. On the other hand, in the Tansi case, there was a jury issue on the question of liability of the complaining defendant so that that defendant could have been prejudiced by a verdict determining that issue against him if that “verdict was not rendered by reasonable minds.”
SchneideR and Browjst, JJ., concur in the foregoing concurring opinion.